PER CURIAM.
At the trial of this action for accident benefits under two insurance policies issued by appellant, the jury found for the plaintiff, and the insurer has filed this appeal from the judgment entered upon the jury’s verdict. We think that the issues were properly submitted to the jury and there was sufficient substantial evidence before them from which they could have lawfully found that the loss came within the provisions of the policies. Gulf Life Insurance Company v. Nash, Fla., 97 So.2d 4.
The judgment is affirmed.
STURGIS, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.